In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration thereof,
It is ordered by the court, sua sponte, that an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within ten days of the date of this entry; relator shall file a brief within seven days of the filing of the evidence; respondents’ shall file a brief within seven days after the filing of relator’s brief; and relator may file a reply brief within three days after filing of respondents’ brief.